DETAILED ACTION
1.              Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-10 drawn to a method of producing a solid honey product from natural honey, classified in A61K 35/644.
II.         Claims 11-13 drawn to a solid honey product classified in A61K 45/06.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a different product such a honey product itself or a honey produced used to introduce a pharmaceutically active agent in the body containing pharmaceutical active ingredients. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

2.      During a telephone conversation with Jason D. Voight on 9/20/2022 a provisional election was made to prosecute the invention of Group I , claims 1-10 with traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



INFORMATION DISCLOSURE STATEMENT
4. 	No Information Disclosure Statement has been submitted for review.
OBJECTION
5. 	Claims 3 and 6 are objected to because of the following informalities:  Claim 3 recites ca. 50°C and ca. 0.001-0.01 bar and is suggested to replace ca. with the term about. Claim 6 recites “a material solved in water” and it is believed this should be dissolved.  Appropriate correction is required.

Claim Rejections- 35 USC § 101
5.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites a method of producing solid honey product from natural honey, the method comprising: dehydrating natural honey by heating the honey to a temperature between 50-70°C in a closed container under an air pressure of 0.001-0.2 bar wherein the temperature is selected so that it exceeds the boiling point of the water at the applied air pressure, and by removing the generated steam from the closed container, wherein the step of dehydration is carried out until the moisture content of the honey decreases to 1-5 % w/w; shaping the dehydrated honey, and cooling down the shaped honey to ambient temperature and thereby solidifying it. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-10 are  drawn to a process. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the claims are drawn to a process of dehydrating honey which removes water from the honey but does not chemically affect the naturally occurring honey product. Thus, since the claims recites natural ingredients.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-10, the answer is no.  The additional claims recite dehydrating using specific temperatures (°C) and pressure (bar) and additionally adding additives which may be naturally occurring such as plant extracts (e.g., CBD). There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from the natural product (e.g., honey). Reciting the honey is dehydrated such that water is removed does not amount to significantly more than the judicial exception. There is no indication that the claimed process of dehydrating honey has any characteristics (structural, functional or otherwise) that are different from the naturally occurring counterpart. Dehydration is the removal of water from the naturally occurring honey. The honey does not have markedly different characteristics from what occurs in nature. The recitation of the amounts of the moisture removed do not arrive at any change (structural or functional)  that are different from what occurs in nature. Even if the claimed subject matter recites specific amounts, temperature and pressure used to remove water, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.




Claim Rejections- 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites that the dehydration is carried out at a temperature of ca. (about) 50° C and a pressure of ca. 0.001-0.01 bar. Claim 3 recites about 50°C and depends from claim 1 which recites a temperature of between 50-70° thus claim 3 is outside the scope of claim 1 because claim 3 and the recitation of about 50°C encompasses temperatures below and claim 1 does not. The same issue applies to the pressure of about 0.001-0.01 bar.  Thus, the metes and bounds are unclear as to what temperature as well as what pressure is used. 
	Claim 8 recites an extract of plant belonging to the family of cannabis (Cannabacea) and any genus thereof and further says in particular a plant belonging to the genus Cannabis and Humulus, more particular composition containing cannabidiol or tetrahydro-cannabinol. The phrases in particular and more particular render the claim indefinite because it is not clear if the terms following are part of the claim or not. Furthermore, the claim recites a genus in the recitation of a any genus thereof and a species cannabacea and thus the metes and bounds of the claim are unclear. 
	Claim 9 recites that the solid shaped honey product is covered with a sugar powder or tropicalized and it is not clear what is meant by tropicalized. 
	Claim 10 recites the term preferably and it is not clear if the terms after the phrase preferably are part of the claim or not. 
	
Claim Rejections- 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over John L Rowe (JP 2016073291) in view of KEJRIWAL P (WO 2009090668) and “How does atmospheric pressure affect boiling points”.
	John L Rowe (JP 2016073291) (hereinafter Rowe) disclose methods of subjecting liquid honey to vacuum drying at a temperature and pressure (abstract). Rowe discloses that “ the initial process of raw honey is a total water removal process. Liquid honey is slowly heated from ambient temperature to at least 98 ° C with a vacuum of at least 27 in Hg. The temperature is maintained when 98 ° C is reached and the pressure (at least 27 in Hg vacuum) is maintained until the desired moisture  content (less than approximately 1% by weight as measured by an IR moisture meter) is reached. This process removes moisture while maintaining a light brown appearance and natural raw honey flavor”.  The dehydrated honey is then dispensed individually, cooled and solidified at ambient temperature. The honey product of the present invention is packaged and heat sealed, and further packaged in a cardboard box and stored prior to measurement. Alternatively, the lemon flavor can be added to the dehydrated honey before dispensing the honey  product. The honey product of the present invention has a shelf life of one year. While the reference discloses that the moisture content is less than 1 % by weight, the reference states that pure dry honey products of moisture content above 1 % have the property of becoming sticky. “One skilled in the art can easily determine the moisture content of the honey product by methods known in the art”. The honey is placed in an impermeable package.
	KEJRIWAL P (WO 2009090668)  disclose processes of producing honey with nutritional value where the no more than 2 % moisture is being extracted and the temperature never exceeds 60°C (claim 1). 
	While the pressure and temperature do not overlap, “How does atmospheric pressure affect boiling points” disclose that the boiling point is reached when the vapor pressure of a liquid matches the atmospheric pressure and that raising the atmospheric pressure will raise the boiling point and lowering the atmospheric pressure will lower the boiling point. Therefore, the pressure is a result effective variable where the result effected is the boiling point. A lower pressure will lead to a lower temperature for the boiling point. It is prima facie obvious to one of ordinary skill in art before the effective filing date of the instant invention to optimize the specific temperature for a  specific pressure. 

8.	Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable John L Rowe (JP 2016073291) in view of KEJRIWAL P (WO 2009090668) and “How does atmospheric pressure affect boiling points” as applied to claims 1-4 and 10 above, and further in view of “Benefits of Hemp Honey”. 
	The modified Rowe has been discussed supra and does not disclose adding one or more additives that include herbal extracts such as CBD. 
	The “Benefits of Hemp Honey” reference  discloses combining CBD with honey provides with the benefits of both substances which includes CBD’s capacity to ease pain (pain relief). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine CBD with honey. One would have been motivated to do so for the purpose of the stated benefits of adding CBD which include easing pain.

9.	Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable John L Rowe (JP 2016073291) in view of KEJRIWAL P (WO 2009090668) and “How does atmospheric pressure affect boiling points” as applied to claims 1-4 and 10 above, and further in view of Bernacchi et al. (US Patent 4,910,028). 
	The modified Rowe has been discussed supra and does not disclose sugar powder. Bernacchi et al. (US Patent 4,910,028) disclose honey solids coating on nuts that include brown sugar powder which is an additional and supplemental sweetener (claim 11). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include coating of sugar powder for the purpose of providing a supplemental sweetener. The combination would create a tasty composition that would improve palatability as the additional sweetener.

CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615